Citation Nr: 0400943	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-20 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The claim for service connection for a low back disability on 
a de novo basis will be addressed in the remand section 
following the decision below.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his new and material evidence claim, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.

2.  In an unappealed August 1989 decision letter to the 
veteran, the RO denied the veteran's claim for service 
connection for a low back disability.  

3.  The evidence submitted subsequent to the August 1989 RO 
decision letter, considered in conjunction with the record as 
a whole, is not cumulative or redundant; it relates to 
unestablished facts necessary to substantiate the appellant's 
claim; and it presents a reasonable possibility of 
substantiating his claim.   


CONCLUSION OF LAW

1.  The August 1989 RO decision letter, which denied the 
appellant's claim to reopen a claim of entitlement to service 
connection for a low back disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Evidence received since the unappealed August 1989 RO 
decision letter is new and material, and the claim of 
entitlement to service connection for a low back disability 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2003).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  VA has a duty to notify a claimant of 
all information and evidence necessary to substantiate and 
complete a claim for VA benefits, as well as the development 
responsibilities of the claimant and of the VA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also has a duty to 
assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
2002).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  
Therefore, the provisions of the VCAA are accordingly, 
applicable to the veteran's claim.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA stated that, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
Further, in this regard, it is noted that the veteran's 
request to reopen the claim of entitlement to service 
connection for a low back disability was received by the RO 
in Cleveland, Ohio in December 2001.  As such, these 
regulations are applicable to this appeal.

With respect to notice, in a January 2002 letter to the 
veteran, the June 2002 rating decision, and an October 2002 
statement of the case, VA informed the appellant of the 
evidence necessary to reopen his claim for service connection 
for a low back disability as well as the veteran's and VA's 
development actions.  As such, the VA duty to notify has been 
met.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet App. 
June 19, 2002).  

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  As 
indicated in the decision below, it has been determined by 
the Board that new and material evidence has been received to 
reopen the veteran's claim for service connection for low 
back disability.  Further development with regard to the duty 
to assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  There is no prejudice to the veteran in proceeding 
to consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 393-394 (1993).

Applicable Law and Regulations

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and arthritis becomes manifested to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The amendment is applicable in this case because the 
appellant filed his claim to reopen with the RO in Cleveland, 
Ohio in December 2001.     

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.  

38 C.F.R. § 3.156(a) (2003).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).    

Analysis

The appellant's claim for service connection for a back 
disability was originally denied by the RO in a February 1973 
rating decision.  At that time, the RO concluded that service 
medical records, a May 1971 private treatment report and a 
January 1973 VA examination report did not demonstrate that 
the veteran's pre-existing low back disability had been 
aggravated beyond its normal progression during his active 
military service. The veteran was informed of the RO's 
decision in March 1973.  He did not appeal the RO's 
determination.  Therefore, the February 1973 rating decision 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2003).  In a letter, 
submitted by the appellant and received by the RO in November 
1973, the veteran specifically conceded that he had injured 
his back prior to service.  He also indicated that he had 
reinjured his back during service in-between October 1968 and 
March 1968, and that he had received treatment in a "medical 
place" for three days.  By letter determination in December 
1973, the RO found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a back disability.

In July 1989, the veteran filed a claim with the RO in 
Cleveland, Ohio to reopen his claim for service connection 
for a low back disability.  In conjunction with the request 
to reopen, the veteran submitted a statement dated in June 
1989 by H.L.A., D.O..  Dr. H.L.A. noted a medical history as 
reported by the veteran, and offered the opinion that the 
veteran was suffering continuing pain and disability due to a 
back injury incurred in service.  The veteran's request to 
reopen the claim was denied by the RO in an August 1989 
decision letter.  In the August 1989 letter determination, 
the RO noted that service connection for a back "condition" 
had been previously denied because the evidence of record at 
that time did not establish that his "disability" was 
present at separation or that it had continued to be 
disabling following his discharge from active duty.  

The appellant did not file an NOD with respect to the 1989 RO 
decision letter.  Therefore, the August 1989 RO decision 
letter became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2003).  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the August 1989 RO decision letter was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim for service connection should be reopened 
and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  (If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).)   

As noted above, the evidence of record at the time of the 
August 1989 decision letter consisted of the appellant's 
service medical records, private treatment reports, dated in 
April and May 1971, a January 1973 VA examination report, and 
a June 1989 private medical treatment report. 

The service medical records reflect that when examined for 
service entrance in August 1967, the veteran's spine was 
found to have been "normal."  A Report of Medical History 
Report, dated in August 1967, reflects that the veteran 
denied having any recurrent back pain.  The remainder of the 
veteran' service medical records reflect that he was seen on 
numerous occasions beginning in 1968 for complaints of low 
back pain, and that diagnoses of low back pain due to strain, 
low back pain and chronic low back strain were recorded.  
When examined for service discharge in June 1970, the 
veteran's back was found to have been "normal."  A Report 
of Medical History, dated in June 1970, reflects that the 
veteran reported having back trouble.  In the notes section 
of the report, the examining physician indicated that the 
veteran had pulled a muscle in his back. 

Also of record at the time of the RO's denial letter in 
August 1989 were private treatment reports, dated in April 
and May 1971.  When seen for private evaluation by the 
Department of Public Welfare in April 1971, the veteran 
complained of pain in the lumbosacral spine which radiated 
into his right leg.  A physical evaluation of the back was 
normal.  It was noted that the veteran had been given a 
previous diagnosis of chronic lumbosacaral strain.  
Orthopedic consultation was recommended for further 
evaluation.  No treatment was indicated.  When examined by an 
orthopedist in May 1971, the veteran reported having injured 
his back at fourteen years of age during a sleigh riding 
accident.  He also indicated that he had reinjured his back 
during service on two separate occasions, when the pain and 
discomfort lasted a week and a week and a half, respectively.  
At that time, a physical evaluation of the spine was 
essentially negative.  X-rays of the lumbar spine showed no 
bony abnormalities and the heights of the disc spaces were 
normal.  There was evidence of spina bifida occulta, which 
the examiner found to be clinically insignificant.  The 
examiner noted that by history, the veteran had a mild degree 
of degenerative lumbar disc disease.

In addition, a January 1973 VA examination report was also of 
record at the time of the RO's denial letter in August 1989.  
A review of that report reflects that the veteran denied 
having any history or treatment with respect to his back.  A 
physical evaluation of the lumbar spine was essentially 
normal with the exception of some lumbosacral tenderness at 
L5-S1.  X-rays of the lumbar spine showed no demonstrable 
injury or arthritis.  A diagnosis of lumbar strain by history 
was recorded by the examiner. 

Finally, a June 1989 private treatment report by H.L.A., 
D.O., reflects that the veteran gave a history of having 
injured his low back during service in Vietnam in 1969 as the 
result of carrying a desk down a flight of stairs.  The 
veteran related that he was hospitalized for three days 
immediately following the injury.  The veteran complained his 
low back was stiff and painful when he gets up in the morning 
along with a "sore" sensation, which persisted all day.  
The veteran's forward flexion was limited to 45 degrees 
because of pain.  It was the opinion of the private examiner 
that the veteran was suffering continuing pain and 
"disability" due to the injury incurred while stationed in 
Vietnam.  

Evidence submitted since the August 1989 denial letter 
includes private and VA treatment reports, dated from 1989 to 
2002.  A review of these reports reflects that a private 
magnetic resonance imaging scan (MRI) of the veteran's low 
back, performed in March 2001, revealed disc degenerative 
changes.  An August 2001 MRI report of the lumbar spine 
revealed disc degenerative disease at multi-levels with more 
prominence and bulging at L3-4.  On the coronal plains, the 
MRI showed the veteran to have some hypertrophy and a small 
protrusion of the disc at L3-4, which was on his left side.  
A diagnosis of degenerative disc disease was entered in 
August 2001.  When examined by VA in May 2002, a diagnosis of 
degenerative joint disease at L3-4 was recorded by the 
examiner.  No opinion as to etiology of the disability was 
provided.  

The Board has reviewed the evidence submitted since the 
August 1989 RO decision letter, in conjunction with the 
record as a whole, and has determined that the private MRI 
reports and May 2002 VA examination report, are "new and 
material."  The aforementioned private and VA medical 
records are "new" in that they were not of record at the 
time of the August 1989 RO decision letter.  Moreover, the 
records are "material" because they are probative of the 
issue at hand, which is whether the appellant currently 
suffers from chronic low back disability, currently diagnosed 
as degenerative disc disease, demonstrated by competent 
objective evidence.  Such was not clearly demonstrated at the 
time of the RO's denial letter in August 1989.     

Thus, the Board finds that the additional private and VA 
medical records, which provide competent objective 
demonstration of current low back disability, considered in 
conjunction with service medical reports previously of record 
which demonstrate back complaints in service, relate to 
unestablished facts necessary to substantiate the appellant's 
claim for service connection for a low back disability, and 
present a reasonable possibility of substantiating his claim.     


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability; to this extent, the appeal is granted.


REMAND

In view of the Board's decision above, that new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for a low back disability, 
the appellant's claim for service connection for a low back 
disability must be considered on the merits, de novo.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

Evidentiary development

A review of the claims file reflects that prior to the May 
2002 VA examination, which was conducted at the VA Medical 
Center (VAMC) in Huntington, West Virginia, the Cleveland, 
Ohio RO specifically requested that the examiner provide an 
opinion as to whether or not the veteran's pre-existing low 
back disability had been aggravated beyond normal progression 
during the appellant's active service.  However, the VA 
examiner in May 2002 did not provide the requested opinion.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Therefore, prior 
to final appellate review of the veteran's reopened claim for 
service connection for a low back disability, the Board finds 
that a competent (clinical) opinion as to whether or not any 
preexisting low back disability was aggravated beyond its 
normal progression during service would be useful.  

In addition, a review of the claims file reflects that when 
the veteran submitted his notice of disagreement, received by 
the RO in July 2002, he indicated that he had sought 
treatment from Randall Hawkins, M.D., beginning in 1992.  
While treatment reports from Randall Hawkins, M.D., dating 
from 1999 to 2002, are contained in the claims file, reports 
prior to 1999 are absent.  Reports of the veteran's treatment 
from Randall Hawkins, M.D. for his low back disability during 
the period from 1992 to 1999 might be relevant to the claim.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision of 
Quartuccio v. Princi7pi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  After securing the necessary 
authorization from the veteran, the RO 
should attempt to obtain all reports of 
treatment of the veteran for his low back 
disability dating from 1992 to 1999 from 
Randall Hawkins, M.D., Suite 212, 2520 
Valley Drive, Point Pleasant, West 
Virginia.  All such records obtained 
should be associated with the claims 
folder.  If any of the aforementioned 
records can not be obtained, 
documentation to this effect must be 
contained in the claims file. 

3.  After obtaining any other indicated 
development necessary to comply with VCAA 
and allowing the appellant an appropriate 
response period, the RO should return the 
claims file to the VA examiner who 
performed the VA examination in May 2002 
at the VAMC in Huntington, West Virginia, 
if she is available.  If the May 2002 VA 
examiner is not available, the RO should 
make the necessary arrangements to have 
the claims file reviewed by another VA 
orthopedic specialist.  In any event, the 
RO should also provide the veteran with 
the option of being reexamined for his 
low back disability by either the May 
2002 VA examiner or another VA orthopedic 
specialist.  Thereafter, the RO should 
schedule any requested orthopedic 
examination, as indicated by the 
appellant.  

The claims file, including a copy of this 
remand request, must be made available to 
and reviewed by the examiner.  The report 
must reflect that a review of the claims 
file was made.  A complete rationale for 
all opinions must be provided.  The 
examination report must be typed.  All 
necessary tests and studies should be 
accomplished, and the findings reported 
in detail.  

The examiner must offer opinions as to 
the following: a) whether it is at least 
as likely as not that any currently 
diagnosed low back disability had its 
onset during military service; and b) 
whether any currently diagnosed low back 
disability preexisted military service 
and, if so, was it chronically worsened 
by active service (that is, whether any 
preexisting low back disability underwent 
chronic increase in severity in service, 
and whether any increase was beyond a 
normal progression of the disease)?  The 
examiner should render an opinion as to 
the extent that any currently present low 
back disability found on examination 
interferes with the veteran's ability to 
work or maintain substantial gainful 
employment.  

4.  Thereafter, review the claims folder 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested 
examination report and required medical 
opinions to ensure that such are 
responsive to, and in complete compliance 
with, the directives of this remand and, 
if not, implement corrective procedures.  

5.  Then, adjudicate the claim for 
service connection for a low back 
disability on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



